Southside Bancshares, Inc. 1201 South Beckham Tyler, Texas 75701 August 20, 2012 Via EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Southside Bancshares, Inc. Registration Statement on Form S-3 (File No. 333-183381) Form RW - Application for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Southside Bancshares, Inc. (the “Registrant”), hereby requests the immediate withdrawal of its Registration Statement on Form S-3 (File No. 333-183381) (the “Registration Statement”) filed with the Securities and Exchange Commission on August 17, 2012. The Registration Statement was incorrectly filed as form type S-3, and should instead have been filed as form type S-3D. Accordingly, the Registrant is requesting that the Registration Statement (Accession No. 0001140361-12-037618), be withdrawn, and is re-filing an identical registration statement that will be correctly labeled as an S-3D. The Company confirms that no securities have been sold pursuant to the Registration Statement. If you have questions regarding our request for withdrawal, please contact Lesley H. Solomon of Alston & Bird LLP at (404) 881-7364. Sincerely, SOUTHSIDE BANCSHARES, INC. By: /s/Lee R. Gibson Name: Lee R. Gibson Title: Senior Executive Vice President and Chief Financial Officer
